This is an appeal from a decree of the Superior Court allowing counsel fees after final decree was entered in said court by direction of this court. The facts are fully set forth in Gould v. Rhode Island Hospital Trust Co., 53 R.I. 422.
The allowance of counsel fees was made under the provisions of Section 22, Chapter 339, G.L. 1923, wherein it is provided that in any bill or petition in equity for the construction of a will a reasonable sum for expenses and counsel *Page 139 
fees may be allowed to parties defendant brought in by such bill or petition.
The complainant seeks an allowance for counsel fees and expenses on the ground that the answer of the Rhode Island Hospital Trust Co. is in the nature of a cross-bill which makes him a defendant and consequently entitled to the benefit of the statute.
The cause was certified to this court as a bill in equity for the construction of a will. It was so considered and determined. The answer of the Rhode Island Hospital Trust Co. was not treated in the nature of a cross-bill. It raises no question that was not raised by the bill and no relief was granted to the respondent trust company except such as was incident to the determination of the question raised by the bill. Therefore the complainant does not come within the terms of the statute and is not entitled to an allowance for counsel fees.
The appeal is sustained and the decree appealed from is modified by striking out the award of counsel fees to Herman Ellis Gould. In all other respects said decree is affirmed.